DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5-7 of U.S. Patent No. 8,018,945.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the pending application are similar to the claims of U.S. Patent No. 8,018,945.
Claim 1 lines 1-19 of the pending application is similar to claim 1 lines 1-5 and 11-21 of U.S. Patent No. 8,018,945.
Claim 2 of the pending application is similar to claim 2 of U.S. Patent No. 8,018,945.
Claim 3 of the pending application is similar to claim 1 lines 1-5 and 11-21 of U.S. Patent No. 8,018,945.
Claim 4 of the pending application is similar to claim 1 lines 1-5 and 11-21 of U.S. Patent No. 8,018,945.
Claim 5 of the pending application is similar to claim 3 of U.S. Patent No. 8,018,945.
Claim 6 lines 1-21 of the pending application is similar to claim 5 lines 1-4 and 9-19 of U.S. Patent No. 8,018,945.
Claim 7 of the pending application is similar to claim 6 of U.S. Patent No. 8,018,945.
Claim 8 of the pending application is similar to claim 7 of U.S. Patent No. 8,018,945.
Claim 9 of the pending application is similar to claim 5 lines 1-4 and 9-19 of U.S. Patent No. 8,018,945.
.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 10-11, 13-19, and 23 of U.S. Patent No. 9,094,203.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the pending application are similar to the claims of U.S. Patent No. 9,094,203.
Claim 1 of the pending application is similar to claim 1 lines 1-6 and 10-20, claim 4, claim 5, claim 10, and claim 11 of U.S. Patent No. 9,094,203.
Claim 2 of the pending application is similar to claim 6 of U.S. Patent No. 9,094,203.
Claim 3 of the pending application is similar to claim 1 lines 1-6 and 10-20 of U.S. Patent No. 9,094,203.
Claim 4 of the pending application is similar to claim 1 lines 1-6 and 10-20 of U.S. Patent No. 9,094,203.
Claim 5 of the pending application is similar to claim 2 and claim 3 of U.S. Patent No. 9,094,203.
Claim 6 of the pending application is similar to claim 13 lines 1-6 and 11-19, claim 16, claim 17, claim 18, claim 19, and claim 23 of U.S. Patent No. 9,094,203.
Claim 7 of the pending application is similar to claim 13 lines 1-6 and 11-19 of U.S. Patent No. 9,094,203.
Claim 8 of the pending application is similar to claim 14 of U.S. Patent No. 9,094,203.
Claim 9 of the pending application is similar to claim 15 of U.S. Patent No. 9,094,203.
Claim 10 of the pending application is similar to claim 13 lines 1-6 and 11-19 of U.S. Patent No. 9,094,203.


Claim Objections
Claim 6 is objected to because of the following informalities:  
Line 12: “an entity higher than the MAC entity” should be changed to “the entity higher than the MAC entity”, since “an entity higher than the MAC entity” is already claimed in line 4.
Appropriate correction is required.

Allowable Subject Matter
Claims 1-10 are allowed (pending double patenting rejection and claim objections above).
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1 and 6:
U.S. Publication No. 2004/0001456 to Chao discloses in Figures 1-4 a method performed by a wireless network device (UE), the wireless network device including a MAC entity (reordering buffers are in the MAC layer) and a HARQ entity (receiving H-ARQ processors), the method comprising:
Receiving a plurality of data blocks from a node B, wherein the plurality of data blocks are included in downlink transmissions received from the node B over an downlink channel (air interface between node B and UE) using the HARQ entity (receiving H-ARQ processors), and wherein each of the data blocks is associated with … a sequence number (B21, B22, B23, and B24; the sequence number being 1-4).  Node B sends data blocks to the receiving H-ARQ processors of UE over an air interface.  For example in Figure 1: Node B sends data blocks B21, B22, B23, and B24 to UE.
Storing the received data blocks in a buffer (reordering buffers R1, R2, R3).  Receiving H-ARQ processors then store each data block in a respective reordering buffer R1, R2, R3.  In the example in Figure 1: receiving H-ARQ processors store data blocks B21, B22 and B24 in reordering buffer R2, wherein data block B23 is missing.
…
1, B22 and B24) stored in the buffer include non-consecutive data blocks, the determination that the data blocks stored in the buffer include non-consecutive blocks indicating a missing data block (B23).  A reordering buffer R1, R2, R3 initializes a timer when determining that the stored data blocks are non-consecutive and missing a data block.  In the example in Figure 1:  Reordering buffer R2 initializes a timer when determining that the stored data blocks B21, B22 and B24 are non-consecutive since data block B23 is missing; reordering buffer R2 has a missing data block B2-3, so reordering buffer R2 will initialize a timer when the subsequent data block B24 is received.  
Forwarding non-consecutive data blocks (data blocks B21, B22 and B24) from the buffer to the entity (RLC layer) higher than a MAC entity (reordering buffers are in the MAC layer) on condition that the timer has expired and the missing data block has not been received by the wireless network device, wherein the non-consecutive data blocks stored in the buffer include one or more data blocks (B21 and B22) having a sequence number higher than a sequence number of the missing data block (B21 and B22 each have a sequence number, 1 and 2 respectively, higher than the sequence number 3 of missing data block B23).  UE forwards non-consecutive data blocks to the RLC layer when the timer expires.  When the timer expires, each reordering buffer R1, R2, R3 of the MAC layer forwards the non-consecutive data blocks to the RLC layer.  In the example in Figure 1:  Reordering buffer R2 waits the duration of the timer to receive missing data block B23 until the timer expires.  If it does not receive missing data block B23 when the timer expires, it forwards non-consecutive data blocks B21, B22 and B24 to the RLC layer.  The forwarded non-consecutive data blocks B21, B22 and B24 -include data block B21 which has a higher sequence number (1) than the sequence number (3) of missing data block B23 and data block B22 which has a higher sequence number (2) than the sequence number (3) of missing data block B23 (claimed “wherein the non-consecutive data blocks from the buffer include one or more data blocks having a sequence number higher than a sequence number of the missing data block”).  Specifically: Section 0008 2 will wait a predetermined duration as set by the timer to receive the missing data block B23 until the timer “times out.”  If it does not receive that data block after the “time out,” it forwards the data blocks B21-B24, as well as subsequent data blocks up to the first missing data block, to the RLC layer.”  Refer to Sections 0003-0013, 0020-0032.
Chao does not disclose …receiving a plurality of data blocks from a WTRU, wherein the plurality of data blocks are included in uplink transmissions received from the WTRU over an uplink channel…
U.S. Publication No. 2004/0219919 to Whinnett et al disclose in Sections 0044,0080 that a node B receives data from a UE over an enhanced dedicated channel.  Chao only discloses that a UE receives data from a node B and performs the claimed method of the pending application using the received data.  By applying Whinnett et al to Chao:  since Whinnett et al disclose that node B receives data from UE, node B can perform the claimed method of the pending application using the received data.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include …receiving a plurality of data blocks from a WTRU, wherein the plurality of data blocks are included in uplink transmissions received from the WTRU over an uplink channel).  One would have been motivated to do so so that the invention of Chao can also be used for uplink communication in addition to downlink communication.
Chao also does not disclose … and wherein each of the data blocks is associated with a frame number and a sequence number.
U.S. Publication No. 20050120038 to Jebb et al disclose in Figure 6c and Section 0112 that each data packet includes a frame number and a sequence number.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include … and wherein each of the data blocks is associated with a frame number and a sequence number. One would have been motivated to do so so each packet has a frame number to identify the frame of the packet and a sequence number to indicate the sequence number of the packet.
forwarding data blocks from the buffer to an entity higher than the MAC entity based on a frame number associated with a HARQ process for the stored data blocks”, and can be logically combined with Chao, Whinnett et al, and Jebb et al.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication No. 20050180371 to Malkamaki discloses in Figures 1-16 a method that arranges data units according to sequence numbers of each logical channel associated with a MAC entity or a RLC entity, and performs HARQ on the arranged data units.  Refer to Sections 0044-0090.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y NG whose telephone number is (571)272-3124.  The examiner can normally be reached on M-F 12pm-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Christine Ng/
Examiner, AU 2464
March 8, 2021